DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jen (US-6412728). Regarding Claim 17, Jen discloses a reusable yarn carrier tube 1 for winding yarns of various thicknesses thereon at high speeds as the carrier tube is rotated in a rotational winding direction, the carrier tube comprising: a hollow cylindrical wall (wall of 1); and a pick-up groove 2,3,4,5 formed into the cylindrical wall and extending along the azimuthal direction of the cylindrical wall, the pick-up groove having at least a first sidewall (right walls of 2,3,4,5) and a second sidewall (left walls of 2,3,4,5), wherein the pick-up groove comprises: a plurality of teeth (formed by 16 at 12,13 as described Column 2, Lines 30-52, as shown in Figure 7 the reverse fish scales produce teeth) projecting from the first sidewall and second sidewall of the pick-up groove toward a central azimuthal axis of the pick-up groove (depicted in Figure 7), wherein the distance between the first sidewall and the second sidewall decreases along the central azimuthal axis of the pick-up groove (as shown by the decreasing width of groove 2,3,4,5 in Figure 6) (Figures 1-8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,267,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower in scope than the instant claims. As such, the patent claims include all of the limitations of the instant claims with some additional limitations. Therefore, the patent claims encompass the instant claims and render the instant claims unpatentable under anticipatory obvious type double patenting.

Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Jen (US-6412728), discloses a reusable yarn carrier tube 1 for winding yarns of various thicknesses thereon at high speeds as the carrier tube is rotated in a rotational winding direction, the carrier tube comprising: a hollow cylindrical wall (wall of 1); and a pick-up groove 2,3,4,5 formed into the cylindrical wall and extending along the azimuthal direction of the cylindrical wall, the pick-up groove having at least a first sidewall (right wall of 2,3,4,5) and a second sidewall (left wall of 2,3,4,5), wherein the pick-up groove comprises: a plurality of teeth (formed by 16 at 12,13 as described Column 2, Lines 30-52, as shown in Figure 7 the reverse fish scales produce teeth) projecting from the first sidewall and second sidewall of the pick-up groove toward a central azimuthal axis of the pick-up groove (depicted in Figure 7) (Figures 1-8). 
The prior art of record, including Jen, when taken as a whole, does not disclose or suggest the combination of Claim 19 including a reusable yarn carrier tube wherein the size of a plurality of teeth projecting from sidewalls of a pick-up groove toward a central azimuthal axis of the pick-up groove increases along the central azimuthal axis of the pick-up groove in conjunction with the rest of the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619